DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MICHAEL L. BROWN,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-861

                               [April 19, 2018]

  Appeal of order denying petition for writ of habeas corpus to the Circuit
Court for the Seventeenth Judicial Circuit, Broward County; Paul L.
Backman, Judge; L.T. Case No. 97023333CF10A.

   Michael L. Brown, Arcadia, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.